DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Publication No. 2020/0317488. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Publication No. 2020/0317488 read on and include all limitations of claim 1-2 of the present application, with the exception of a pin, which is exceedingly old and well known in the art for pivotally coupling suspension components.

Claim Objections
Claims 2, 6, and 10-13 are objected to because of the following informalities.  Examiner suggests the changes below:
“the first end supporting” be changed to --the first end of the drag link supporting-- (claims 2, 11, 12, 13, lines 2-3);
“the second end supporting” be changed to --the second end of the drag link supporting-- (claims 2, 11, 12, 13, lines 3-4);
“wherein drag link” be changed to --wherein the drag link-- (claim 6, line 1);
“the compressive force causing” be changed to --the compressive force associated with movement in the second direction causing-- (claim 10, line 4);
“the first” be changed to --the first direction-- (claim 10, line 5; claim 13, line 8);
“messed” be changed to --meshed-- (claim 12, line 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, it is unclear if “a first direction” (line 4) is the same as previously claimed first direction (line 2).  If these are the same feature, Examiner suggests changing the second recitation to --the first direction--.  If these are not the same feature, Examiner suggests changing the second recitation to --a third direction--.  Clarification and rephrasing are required.
In regards to claim 10, it is unclear if “a second direction” (lines 4-5) is the same as previously claimed second direction (line 2).  If these are the same feature, Examiner suggests changing the second recitation to --the second direction--.  If these are not the same feature, Examiner suggests changing the second recitation to --a fourth direction--.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 102935800).  Li et al. discloses a steering system (#4), comprising:
(claim 1) a first wheel and a second wheel (#11, 12 on opposite sides of vehicle) spaced apart from the first wheel, the first wheel (#11, 12) rotatably coupled to a first knuckle (wheel mounting seat), the first knuckle being pivotable about a first suspension post (steering pin #425) and the second wheel (#11, 12 on opposite side of vehicle) being rotatably coupled to a second knuckle (wheel mounting seat on opposite side of vehicle), the second knuckle being pivotable about a second suspension post (#425 on opposite side of vehicle) spaced apart from the first suspension post (figures 1, 4, 5);
a first tie rod (crank link #424) having a first end pivotally coupled to the first knuckle (wheel mounting seat) and a second end pivotally coupled to a mechanical linkage (including connecting rod #423; figures 4, 5);
a second tie rod (#424 on opposite side of vehicle) having a first end pivotally coupled to the second knuckle (wheel mounting seat on opposite side of vehicle) and a second end pivotally coupled to the mechanical linkage (#423; figures 4, 5);
an electrical actuator (including electric push rod #41 and motor) coupled to the mechanical linkage (#423; figures 4, 5);
wherein movement of the electrical actuator (#41) translates the mechanical linkage (#423) axially, and wherein axial movement of the mechanical linkage pivots the first tie rod (#424) relative to the first knuckle (wheel mounting seat) and pivots the second tie rod (#424 on opposite side of vehicle) relative to the second knuckle (wheel mounting seat on opposite side of vehicle), wherein pivoting the first tie rod relative to the first knuckle adjusts an orientation of the first wheel (#11, 12) relative to the first suspension post (#425) and wherein pivoting the second tie rod relative to the second knuckle adjusts an orientation of the second wheel (#11, 12 on opposite side of vehicle) relative to the second suspension post (#425 on opposite side of vehicle; figures 4, 5; paragraphs 0020-0023);
(claim 2) wherein the mechanical linkage includes a drag link (connecting rod #423), wherein the drag link is defined by a first end and a second end opposite the first end, the first end supporting a first pin coupling (hinged) securing the first tie rod (#424) to the drag link, the second end supporting a second pin coupling (hinged) securing the second tie rod (#424 on opposite side of vehicle) to the drag link (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 3) wherein the electrical actuator (#41) is a linear actuator having a housing (cylinder within which the push rod execution end #412 extends and retracts) and a motor-driven piston (push rod execution end #412) movable relative to the housing, the motor-driven piston being movable about a first axis (axis extending along push rod #41; figures 4, 5; paragraphs 0008, 0020-0024);
(claim 4) wherein the electrical actuator (#41) is pivotally coupled (articulated via transmission seat #422) to the drag link (#423), the drag link being configured to move, in response to movement of the motor-driven piston (#412) relative to the housing, about a second axis (axis extending along connecting rod #423) offset from the first axis (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 5) wherein the first axis (axis extending along push rod #41) and the second axis (axis extending along connecting rod #423) extend parallel to one another (figures 4, 5);
(claim 7) wherein the first tie rod (#424) is coupled to a first flange formed on the first knuckle (wheel mounting seat), the first flange extending away from the first suspension post (#425) such that axial motion of the mechanical linkage (#423) imparts a torque onto the first flange that rotates the first knuckle and first wheel (#11, 12) about the first suspension post (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 8) wherein the first tie rod and the second tie rod (#424 on opposite sides of vehicle) are each defined by an arcuate shape (figures 4, 5; curved configuration mentioned in paragraph 0020);
(claim 9) wherein axial movement of the mechanical linkage (#423) in response to movement by the electrical actuator (#41) in a first direction transmits a tensile force through the first tie rod (#424) and transmits a compressive force through the second tie rod (#424 on opposite side of vehicle), the tensile force causing the first knuckle (wheel mounting seat) to rotate about the first suspension post (#425) in a first direction and the compressive force causing the second knuckle (wheel mounting seat on opposite side of vehicle) to rotate about the second suspension post (#425 on opposite side of vehicle) in the first direction (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 10) wherein axial movement of the mechanical linkage (#423) in response to movement by the electrical actuator (#41) in a second direction transmits a compressive force through the first tie rod (#424) and transmits a tensile force through the second tie rod (#424 on opposite side of vehicle), the compressive force causing the first knuckle (wheel mounting seat) to rotate about the first suspension post (#425) in a second direction opposite the first and the tensile force causing the second knuckle (wheel mounting seat on opposite side of vehicle) to rotate about the second suspension post (#425 on opposite side of vehicle) in the second direction (figures 4, 5; paragraphs 0008, 0020-0023).
Examiner has relied upon a translation from the EPO website to better understand and apply the above cited foreign document, a copy of which is attached.

Claim(s) 1-7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 6,868,936).  Shimizu et al. discloses a steering system (#10), comprising:
(claim 1) a first wheel and a second wheel (#29 on opposite sides of vehicle) spaced apart from the first wheel, the first wheel rotatably coupled to a first knuckle (#28), the first knuckle being pivotable about a first suspension post (post connecting knuckle #28 with tie rod #27, or king pin) and the second wheel being rotatably coupled to a second knuckle (#28 on opposite side of vehicle), the second knuckle being pivotable about a second suspension post (post connecting knuckle #28 with tie rod #27, or king pin on opposite side of vehicle) spaced apart from the first suspension post (figure 1);
a first tie rod (#27) having a first end pivotally coupled to the first knuckle (#28) and a second end pivotally coupled (via ball joint #55) to a mechanical linkage (including rack shaft #26; figures 1, 2);
a second tie rod (#27 on opposite side of vehicle) having a first end pivotally coupled to the second knuckle (#28 on opposite side of vehicle) and a second end pivotally coupled (via ball joint #55) to the mechanical linkage (#26; figures 1, 2);
an electrical actuator (including electric motor #43, transmission mechanism #44, and ball screw #45) coupled to the mechanical linkage (#26; figures 1, 2, 5, 6);
wherein movement of the electrical actuator (#43-45) translates the mechanical linkage (#26) axially, and wherein axial movement of the mechanical linkage pivots the first tie rod (#27) relative to the first knuckle (#28) and pivots the second tie rod (#27 on opposite side of vehicle) relative to the second knuckle (#28 on opposite side of vehicle), wherein pivoting the first tie rod relative to the first knuckle adjusts an orientation of the first wheel (#29) relative to the first suspension post (post connecting knuckle #28 with tie rod #27, or king pin) and wherein pivoting the second tie rod relative to the second knuckle adjusts an orientation of the second wheel (#29 on opposite sides of vehicle) relative to the second suspension post (post connecting knuckle #28 with tie rod #27, or king pin on opposite side of vehicle; figure 1; column 4, lines 12-33);
(claim 2) wherein the mechanical linkage includes a drag link (rack shaft #26), wherein the drag link is defined by a first end and a second end opposite the first end, the first end supporting a first pin coupling (ball joint #55) securing the first tie rod (#27) to the drag link, the second end supporting a second pin coupling (ball joint #55 on opposite side of vehicle) securing the second tie rod (#27 on opposite side of vehicle) to the drag link (figures 1, 2);
(claim 3) wherein the electrical actuator (#43-45) is a linear actuator having a housing (motor case #91) and a motor-driven piston (motor shaft #95) movable relative to the housing, the motor-driven piston being movable about a first axis (axis extending along motor shaft #95; figures 5, 6; columns 7-8);
(claim 4) wherein the electrical actuator (#43-45) is pivotally coupled (via transmission mechanism #44, ball screw #45, and bearing #115) to the drag link (#26), the drag link being configured to move, in response to movement of the motor-driven piston (#95) relative to the housing (#91), about a second axis (axis along rack shaft #26) offset from the first axis (figure 5; columns 4, 7-8);
(claim 5) wherein the first axis (axis extending along motor shaft #95) and the second axis (axis along rack shaft #26) extend parallel to one another (figure 5);
(claim 6) wherein drag link (#26) is slidably received within a roller housing (#51), the roller housing including at least one roller (including balls #112, roller bearing #115, and rack shaft support bearing #54) contacting the drag link to guide the drag link along the second axis (axis along rack shaft #26; figures 2, 5; column 4, lines 40-48; column 7, lines 29-52);
(claim 7) wherein the first tie rod (#27) is coupled to a first flange formed on the first knuckle (#28), the first flange extending away from the first suspension post (post connecting knuckle #28 with tie rod #27, or king pin) such that axial motion of the mechanical linkage (#26) imparts a torque onto the first flange that rotates the first knuckle and first wheel (#29) about the first suspension post (figure 1);
(claim 9) wherein axial movement of the mechanical linkage (#26) in response to movement by the electrical actuator (#43-45) in a first direction transmits a tensile force through the first tie rod (#27) and transmits a compressive force through the second tie rod (#27 on opposite side of vehicle), the tensile force causing the first knuckle (#28) to rotate about the first suspension post (post connecting knuckle #28 with tie rod #27, or king pin) in a first direction and the compressive force causing the second knuckle (#28 on opposite side of vehicle) to rotate about the second suspension post (post connecting knuckle #28 with tie rod #27, or king pin on opposite side of vehicle) in the first direction (figure 1; columns 4, 7-8);
(claim 10) wherein axial movement of the mechanical linkage (#26) in response to movement by the electrical actuator (#43-45) in a second direction transmits a compressive force through the first tie rod (#27) and transmits a tensile force through the second tie rod (#27 on opposite side of vehicle), the compressive force causing the first knuckle (#28) to rotate about the first suspension post (post connecting knuckle #28 with tie rod #27, or king pin) in a second direction opposite the first and the tensile force causing the second knuckle (#28 on opposite side of vehicle) to rotate about the second suspension post (post connecting knuckle #28 with tie rod #27, or king pin on opposite side of vehicle) in the second direction (figure 1; columns 4, 7-8);
(claim 11) wherein the mechanical linkage includes a drag link (rack shaft #26), wherein the drag link is defined by a first end and a second end opposite the first end, the first end supporting a first pin coupling (ball joint #55) securing the first tie rod (#27) to the drag link, the second end supporting a second pin coupling (ball joint #55 on opposite side of vehicle) securing the second tie rod (#27 on opposite side of vehicle) to the drag link, and wherein the drag link is slidably received within linear bearings (including balls #112, roller bearing #115, and rack shaft support bearing #54; figures 1, 2, 5);
(claim 13) wherein the mechanical linkage includes a drag link (rack shaft #26), wherein the drag link is defined by a first end and a second end opposite the first end, the first end supporting a first pin coupling (ball joint #55) securing the first tie rod (#27) to the drag link, the second end supporting a second pin coupling (ball joint #55 on opposite side of vehicle) securing the second tie rod (#27 on opposite side of vehicle) to the drag link, wherein the electrical actuator (#43-45) is a motor (electric motor #43) supplying rotational power to a belt (#103), the belt being coupled to a linkage that extends away from the drag link and translates the drag link axially in a first direction in response to clockwise belt rotation and translates the drag link axially in a second direction opposite the first in response to counterclockwise belt rotation (figures 1, 2, 5, 6; columns 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102935800) in view of Archer et al. (US 8,201,656).  Li et al. discloses wherein the mechanical linkage includes a drag link (connecting rod #423), as set forth above, wherein the drag link is slidably received within a housing (guide seat #421) to guide the drag link along the second axis (axis extending along connecting rod #423), but does not disclose the housing including at least one roller contacting the drag link to guide the drag link along the second axis, or wherein the drag link is slidably received within linear bearings.  Archer et al. teaches a steering system comprising wherein a drag link (elongated member #12) is slidably received within a roller housing (#56), the roller housing including at least one roller (bearings #72) contacting the drag link to guide the drag link along an axis (figures 3, 4; column 6, lines 24-36), and wherein the drag link is slidably received within linear bearings (#72; figures 3, 4; column 6, lines 24-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering system of Li et al. such that the housing includes at least one roller and the drag link is slidably received within linear bearings, as taught by Archer et al., so as to help support thrust and radial loads that may be experienced during movement of the steering system, and reduce friction between the components (Archer et al.: column 6, lines 24-36).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102935800) in view of Lohner et al. (DE 19941535).  Li et al. discloses wherein the mechanical linkage includes a drag link (connecting rod #423), as set forth above, and wherein the electric actuator includes a motor (paragraphs 0020, 0023), but does not disclose a pinion gear.  Lohner et al. teaches a steering system wherein an electrical actuator is a motor (#8) supplying rotational power to a pinion gear having a first plurality of gear teeth (figure 2), and wherein a drag link includes a second plurality of gear teeth meshed with the first plurality of gear teeth such that rotation of the pinion gear caused by the motor translates the drag link axially (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pinion gear configuration as taught by Lohner et al., to improve the steering system of Li et al., for the predictable result of providing the benefit of the actuator and mechanical linkage of Li et al. for use with commonly available pinion gear steering transmissions.  Examiner has relied upon a translation from the EPO website to better understand and apply the above cited foreign document, a copy of which is attached.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102935800) in view of Shimizu et al. (US 6,868,936).  Li et al. discloses wherein the mechanical linkage includes a drag link (connecting rod #423), as set forth above, and wherein the electric actuator includes a motor (paragraphs 0020, 0023), but does not disclose a belt.  Shimizu et al. teaches a steering system (#10), as set forth above, wherein a mechanical linkage includes a drag link (rack shaft #26), wherein the drag link is defined by a first end and a second end opposite the first end, the first end supporting a first pin coupling (ball joint #55) securing a first tie rod (#27) to the drag link, the second end supporting a second pin coupling (ball joint #55 on opposite side of vehicle) securing a second tie rod (#27 on opposite side of vehicle) to the drag link, wherein an electrical actuator (#43-45) is a motor (electric motor #43) supplying rotational power to a belt (#103), the belt being coupled to a linkage that extends away from the drag link and translates the drag link axially in a first direction in response to clockwise belt rotation and translates the drag link axially in a second direction opposite the first in response to counterclockwise belt rotation (figures 1, 2, 5, 6; columns 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering system of Li et al. to include a belt, as taught by Shimizu et al., so as to suppress a bending load on the motor shaft, thereby preventing irregularities in the assist torque of the electric motor (Shimizu et al: column 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 6,868,936) in view of Stoia (US 2007/0273119).  Shimizu et al. does not disclose wherein the first tie rod and the second tie rod (#27 on opposite sides of vehicle) are each defined by an arcuate shape.  Stoia teaches a steering system wherein a tie rod (steering arm #32) is defined by an arcuate shape (figures 2A, 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering system of Shimizu et al. to include the tie rods are each defined by an arcuate shape, as taught by Stoia, so as to provide a reduced weight steering arm that maintains its strength (Stoia: paragraphs 0001, 0006).  In addition, a change in shape is generally recognized as being with the level of ordinary skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 6,868,936).  Shimizu et al. discloses wherein the mechanical linkage includes a drag link (rack shaft #26), wherein the drag link is defined by a first end and a second end opposite the first end, the first end supporting a first pin coupling (ball joint #55) securing the first tie rod (#27) to the drag link, the second end supporting a second pin coupling (ball joint #55 on opposite side of vehicle) securing the second tie rod (#27 on opposite side of vehicle) to the drag link, wherein the electrical actuator (#43-45) is a motor (electric motor #43) supplying rotational power to a gear (including nut gear #113 and rollers #112) having a first plurality of gear teeth, and wherein the drag link includes a second plurality of gear teeth (screw part #111) meshed with the first plurality of gear teeth such that rotation of the gear caused by the motor translates the drag link axially (figures 1, 2, 5; columns 4, 7-8).  While Shimizu et al. does not disclose the gear is a pinion gear, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering system of Shimizu et al. such that the gear is a pinion gear, as claimed, since the equivalence of the two types of gearing for their use in toothed rack steering systems, and the selection of any of these known equivalents to translate motion into linear adjustment of a toothed rack would be within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses steering systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614